Name: Commission Regulation (EEC) No 1090/85 of 25 April 1985 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 114/44 Official Journal of the European Communities 27. 4. 85 COMMISSION REGULATION (EEC) No 1090/85 of 25 April 1985 altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 591 /85 (2), and in particular Article 17 (4) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 957/85 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 957/85 to the infor ­ mation known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The export refunds referred to in Article 17 of Regula ­ tion (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EEC) No 957/85 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 30 April 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 April 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6. 1968, p. 13 . (2) OJ No L 68, 8 . 3 . 1985, p. 5 . (3) OJ No L 102, 12. 4. 1985, p. 28 . 27. 4. 85 Official Journal of the European Communities No L 114/45 ANNEX to the Commission Regulation of 25 April 1985 altering the export refunds on milk and milk products CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : ex B. Other, containing starch, glucose or glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II , or milk products, excluding special compound feedingstuffs (') : I. Containing starch, or glucose or glucose syrup, or maltodex ­ trine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II : a) Containing no starch or containing 10 % or less, by weight, of starch : (3) Containing 50 % or more but less than 75 % , by weight, of milk products and a content of milk in powder or granules (excluding whey), by weight, of (8) : (aa) Less than 30 % 5700 13 (bb) 30 % or more but less than 40 % 5700 23  (cc) 40 % or more but less than 50 % 5700 33  (dd) 50 % or more but less than 60 % 5700 42  (ee) 60 % or more but less than 70 % 5700 52 3,47 (ff) 70 % or more 5700 62 4,03 (4) Containing 75 % or more, by weight, of milk products and a content of milk in powder or granules (excluding whey), by weight, of (8) : (aa) Less than 30 % 5800 13 (bb) 30 % or more but less than 40 % 5800 23  (cc) 40 % or more but less than 50 % 5800 32  (dd) 50 % or more but less than 60 % 5800 42  (ee) 60 % or more but less than 70 % 5800 52 3,47 (ff) 70 % or more but less than 75 % 5800 62 4,03 (gg) 75 % or more but less than 80 % 5800 72 4,31 (hh) 80 % or more 5800 82 4,59 No L 114/46 Official Journal of the European Communities 27. 4. 85 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 23.07 (cont 'd) ex II . Containing no starch, glucose or glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II , and containing 50 % or more milk products, by weight and with a milk content in powder or granules (excluding whey), by weight, of (8) : (a) 30 % or more but less than 40 % 5900 01 25,15 (b) 40 % or more but less than 50 % 5900 05 33,01 (c) 50 % or more but less than 60 % 5900 12 40,87 (d) 60 % or more but less than 70 % 5900 22 48,73 (e) 70 % or more but less than 80 % 5900 32 56,59 \ (f) 80 % or more but less than 88 % 5900 42 64,45 (g) 88 % or more 5900 52 70,74 27. 4. 85 Official Journal of the European Communities No L 114/47 (') When the product falling within this subheading is a mixture containing added whey and/or added lactose, no export refund shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose have been added to the product. (2) The weight of the added non-lactic matter and/or added whey and/or added lactose shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose, the added whey and/or added lactose shall not be taken into account in the calculation of the amount of refund. When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (4) The weight of added non-lactic matter and/or added whey and/or added lactose shall not be taken into account for the purpose of calculating the fat content, by weight. The refund per 1 00 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 1 00 kg of product ; however, where whey and/or lactose have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose, contained in 1 00 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (*) The refund on 1 00 kg of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kg shown ; however, where whey and/or lactose have been added to the product, the amount per 100 kg shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose contained in 100 kg of product, and then  divided by the weight of the lactic part contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (*) No refund shall be paid in respect of exported cheese of which the free-at-frontier price, before application of the refund and the monetary compensatory amount, in the exporting Member State , is less than 140 ECU per 100 kilograms. This limitation to 140 ECU per 100 kilograms does not apply to cheeses falling within subheading 04.04 E I ex c) of the Common Customs Tariff. Q In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the refund is granted on the net weight, the weight of the liquid being deducted. (8) When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or lactose, and  the lactose content of the added whey per 100 kg of finished product. (') 'Special compound feedingstuffs' are compound feedingstuffs containing skimmed-milk powder and fish meal and/or more than 9 g of iron and/or more than 1,2 g of copper in 100 kg of product. (I0) Amount applicable only in the cases indicated in Article 10 (3) to (5) of Regulation (EEC) No 2729/81 . (") The amount of the refund indicated is also applicable to ghee exported in accordance with the provisions of Regulation (EEC) No 2278/84. N.B. : Zones A, B, C, D and E are those defined in Regulation (EEC) No 1098/68, as last amended by Regulation (EEC) No 2283/81 . The weight of non-milk fat should be disregarded for the purposes of calculating fat content, by weight.